ON THE MERITS
October 23, 1940.                     106 P.2d 751. *Page 209
 OPINION
Appellants instituted an action in the First judicial district court, in and for Lyon County, asking an injunction forbidding defendant Lothrop, who was at the time county treasurer and ex officio tax receiver of Lyon County, from selling, on demand of the Walker river irrigation district, certain parcels of land situate therein, for delinquencies arising from assessments and charges of the district, alleging that the threatened sales of said lands were without authority of law. Defendant set up in his answer that the lands were bid in at tax sales by the county, that the county later obtained deeds to said lands, and later resold them to appellants, but that said lands remained charged with the lien of the unpaid irrigation district assessments, and that a summary sale was authorized under section 29 1/2 of the Nevada irrigation district law, as amended, in order to foreclose said lien. Walker river irrigation district intervened and alleged that the bonds issued by the district were general obligations of the district and were a lien on all of the lands in said district; that the lands were lawfully assessed, became delinquent, and were subject to summary sale.
Appellants assert that section 29 1/2 of the irrigation district law, as amended, violates the following sections of the constitution of the State of Nevada: (1) Article *Page 211 
IV, sections 17, 20 (subdivisions 11 and 16) and 21; (2) article IX, sections 2 and 3; (3) article X, section 1; and violates section 10 of article 1 of the constitution of the United States. The principal objection urged against the constitutionality of said section 29 1/2 is that the said section attempts to make the lien of an irrigation district for assessment charges equal or superior to the lien for general state, county, city and school taxes.
The trial court found that certain of the attempted levies, as alleged in the complaint, were not lawfully made, but did find that the district assessments against the so-called Magee Parcel No. 3 of Harry H. Magee, and the lands of L.S. Greely, Floyd Becker and Harriet K. Arentz, were lawfully made.
The appeal herein must be considered as from the judgment roll alone, and only those alleged errors which appear from the face thereof will be considered. However, the main questions raised and to be determined on this appeal sufficiently appear, namely, the constitutionality of said section 29 1/2, as above set forth, and, further, whether or not it was legally enacted.
The following assignments of error are presented for consideration: (1) That the court erred in dismissing the injunction forbidding the sale of the lands of Harry H. Magee Parcel No. 3 and the lands of plaintiffs Greely, Becker and Arentz; (2) the court erred in adjudging and concluding as a matter of law that section 29 1/2 of the Nevada irrigation district act, as said section was amended by Statutes of Nevada 1927, p. 309, at p. 320, and as said act existed at the time of trial, being section 8042 N.C.L. 1929, as amended, was and is constitutional; (3) the court erred in adjudging and concluding that the irrigation district assessments, tolls and charges were and are on an equality with the lien for the general taxes.
1. Appellants assume to attack the Nevada irrigation district law, as amended, in all its phases, yet they are entitled to a decision on those phases alone which are *Page 212 
properly raised by the facts presented in this case. We are not authorized to enter into a determination of the constitutionality of the statute on a supposed or hypothetical case which might arise thereunder. 16 C.J.S., Constitutional Law, p. 162, sec. 76; 11 Am. Jur., p. 753, note 18.
As has been noted the lands in question became delinquent and were sold to the county; no redemption was made, and the title passed to the county; thereafter the county sold said lands to appellants; the delinquent irrigation district assessments were not taken care of and remain unpaid. Appellants contend that they are entitled to take under the deeds from the county, free and clear of all encumbrances, pursuant to the provisions of sections 41 and 55 of the general revenue law, Comp. Laws, secs. 6449, 6462.
2. The Nevada irrigation district law has been before this court on a number of different occasions, the constitutionality thereof being presented for consideration in several different aspects, but the decisions of this court have uniformly upheld the constitutionality of the act as to the questions presented. One of the first determinations made by this court was in the case of In re Walker Irrigation District, 44 Nev. 321,195 P. 327. The sufficiency of the title of the act was questioned at that time, and also the constitutionality of the provisions relative to voting privileges. In deciding the constitutionality of the provisions of the Nevada act relative to voting privileges, this court refused to follow the decisions of California and Idaho, and patterned its finding after the cases of Oregon. Appellants profess to see in that decision a disposition on the part of this court to reject the California and Idaho decisions as authority on points other than those under consideration by the court at the time of its making the decision above referred to. However, we cannot accept this interpretation, and if questions not decided in the Walker River Irigation District case, supra, are presented, and we *Page 213 
find cases in California or Idaho or any other state which are persuasive, we feel that we should not hesitate to give them due consideration. It is conceded that the irrigation district laws of Nevada, as well as most of the western states, is patterned after the Wright act of California, and the decisions of the State of California interpreting that act, which had been decided at the time of the enactment of the Nevada irrigation district law, will be given great weight in the determination of cases involving the latter.
3. Appellants adopt two statements in the case of In re Walker River Irrigation District, namely, that an assessment is not a tax and that an irrigation district is not a municipality, and place much emphasis on their importance. As we gather the construction placed thereon by appellants, their contention is that such a finding absolutely prohibits an irrigation district assessment from being placed upon an equality with a tax as the same is known in the strictest sense of the term. However, an assessment owes its origin to the same sources as the taxing power, and we believe that that power is constitutionally authorized to fix the priorities of levies and the liens that may attach, and to empower a public corporation, which an irrigation district is conceded to be, to enforce the liens given to it.
4, 5. It is conceded that the policy of the state is to encourage the formation of irrigation districts, so that the arid lands may be brought under cultivation, the welfare and comfort of its inhabitants enhanced, and the taxable value of the state enlarged. It is reasonable to suppose that in enacting legislation furthering this general policy, the legislature intended that general taxes for state and county purposes and assessments for irrigation districts should coexist, recognizing that the one is dependent upon the other. The argument that unless the general taxes are made superior, counties, cities and towns will perish, finds little support when it is understood that the lands within an irrigation district *Page 214 
would afford little sustenance to the inhabitants and small tax returns to the counties, cities and towns if it were not for the benefits which the formation of an irrigation district and the resulting opportunity to bring land under cultivation provide. In furtherance of this plan, the legislature of the State of Nevada has spoken, and assured those who have advanced the capital to make the improvements that the land thus improved shall repay the amounts advanced and expended, and have enacted that a lien shall subsist upon said lands to insure the payment thereof. Such is the announced public policy. It is fair, equitable and just, and should not be struck down by the courts unless there is a very clear and compelling reason for so doing. Our consideration of the cases presented leads to the conclusion that the legislature intended that the lien for irrigation district assessments and for general county taxes should be of equal dignity and importance and should remain a lien upon the lands in the district until paid, and thus defeat any attempt that might be made to permit taxes placed upon the lands to become delinquent and then buy in the said lands free of the irrigation district assessments, which course, if pursued to any considerable extent, would cause the district to become nonexistent.
6. One important proposition advanced by appellants as indicating that section 29 1/2 not only creates the irrigation district lien as equal to the general tax lien but that it makes it superior, is the provision for the sale of the land at summary sale, where the same has been bought in by the county and no future sale to an individual made, and at said summary sale the district might purchase the same minus the lien for general county taxes. We are not called upon to decide that matter in this case; the county sold the land and extinguished its lien thereby. The question here is whether or not the legislature can constitutionally provide a lien for irrigation district assessments and make it equal to *Page 215 
the general tax lien. We hold that it can, and the following cases will so demonstrate. The summary provision of the statute for sale is for the enforcement of that lien. The question of whether or not the general tax lien would thereby be abolished if the land should be bought in by the district is not involved; the county has exercised its remedy. We think that sections 41 and 55 of the general revenue law were amended by implication, by section 29 1/2 of the irrigation district law, and that the tax deeds given by the county under said sections 41 and 55 do not convey absolute title, but that such conveyance is burdened with the irrigation district lien unless the assessments have been paid. The following cases are authority for the proposition that the legislature can constitutionally so provide: Howie v. Panola-Quitman Drainage District, 168 Miss. 387, 151 So. 154; Bolton v. Terra Bella Irrigation District, 106 Cal. App. 313,289 P. 678; La Mesa Lemon Grove and Spring Valley Irrigation District v. Hornbeck, 216 Cal. 730, 17 P.2d 143; North Spokane Irrigation District v. Spokane County, 173 Wash. 281,22 P.2d 990; Yakima County v. Stephens, 177 Wash. 601, 33 P.2d 93.
Appellants discount the value of some of these cases as authority because the word "tax" is used, rather than "assessment," and rely on the distinction made in the Walker river irrigation district case. We are unable to agree that the force and effect of said cases as authority is so destroyed.
There is no reason why assessments levied for the use and benefit of a duly organized and lawful irrigation district should not be of equal validity and dignity with other taxes and enforced in the same manner. Moore v. Gas Securities Co., 8 Cir.,278 F. 111.
The state may constitutionally provide that an irrigation district assessment lien shall at least be equal to a lien for general taxes. Bolton v. Terra Bella Irrigation District, supra; Kennewick Irrigation District v. Benton County, 179 Wash. 1,35 P.2d 1109; North *Page 216 
Spokane Irrigation District v. Spokane County, supra; Howie v. Panola — Quitman Drainage District, supra; Prince v. Ypsilante,140 Okla. 131, 282 P. 282; In re Gould, 110 Minn. 324,125 N.W. 273.
7. A tax lien has no inherent priority over other liens, but only such priority as is given by statute. 37 Cyc. 1143, 1144; Miller v. Anderson, 1 S.D. 539, 47 N.W. 957, 11 L.R.A. 317; Bibbins v. Clark, 90 Iowa 230, 57 N.W. 884, 59 N.W. 290, 29 L.R.A. 278; Guinn v. McReynolds, 177 Cal. 230, 170 P. 421; Bolton v. Terra Bella Irrigation District, supra.
In the absence of a specific statute, the lien for general taxes is only coequal with liens of other governmental units; because one agency is larger or more important than another, it does not give it priority for tax liens. 26 R.C.L. 404; Kentucky Land Investment Co. v. Fitch, 144 Ky. 273, 137 S.W. 1040, Ann. Cas. 1913A, 672; Allison Realty Co. v. Graves Investment Co.115 Fla. 48, 155 So. 745; City of Tampa v. Barbee, 115 Fla. 46,155 So. 751; Hoffman v. Otto, 277 Mich. 437, 269 N.W. 225; Tax Securities Corporation v. Security Investment Corporation,115 Fla. 536, 155 So. 752.
Irrigation district assessments are equivalent to and should be treated as if they are in the same class as tax liens, and for that reason irrigation district assessments should be on a parity with and treated as coequal with liens for general taxes. Outlook Irrigation District v. Fels, 176 Wash. 211, 28 P.2d 996; Horse Heaven Irrigation District v. Jenkins, 183 Wash. 49,48 P.2d 591; Bankers Farm Mortgage Co. v. Christofferson, 221 Wis. 148,266 N.W. 220.
8. It is evident that the legislature has the undoubted power to say whether taxes shall constitute a lien, in the first instance, and what priority it shall have, in the second instance, and may provide that taxes shall not create a lien at all; that the legislature intended, by the enactment of section 8042 N.C.L. 1929, that a sale by a county should not defeat a district lien; that *Page 217 
the legislature intended thereby to protect an irrigation district in the collection of its taxes, assessments, tolls and charges; and that it was the intention of the legislature that the county should collect these assessments in the same way school and city taxes are collected.
Appellants strongly rely upon the case of Hanson v. Burris,86 Utah 424, 46 P.2d 400. The Utah court, in distinguishing said case from that of Moore v. Gas Securities Co., supra, stated that it was unable to accept the reasoning there employed, because of the former decisions and statutes of their state. We are confronted with no such obstruction in our consideration of this and other cases, and find the reasoning in the case of Moore v. Gas Securities Co. in conformity with the legislative policy of this state and former decisions of this court.
9. Appellants raise the further question that section 29 1/2 of the Nevada irrigation district law was not validly enacted, in that the provisions of the general revenue law of Nevada are purported to be changed, without reference to them by title or otherwise, or without setting them out in full as amended. Constitution article IV, section 17, reads as follows: "Each law enacted by the legislature shall embrace but one subject, and matters properly connected therewith, which subject shall be briefly expressed in the title; and no law shall be revised or amended by reference to its title only; but, in such case, the act as revised, or section as amended, shall be re-enacted and published at length."
We do not believe the contention is good. The Nevada irrigation district law does not purport to be an amendatory act; it is clearly an independent act, complete in itself. Such acts are almost universally held not to violate the terms of the constitutional provisions above quoted. State v. Cole, 38 Nev. 488,151 P. 944.
In the case of Southern Pacific Company v. Bartine, C.C., 170 F. 725, 739, Judge Farrington said: "Hence, courts have not inclined to extend this prohibition *Page 218 
beyond the mischief it was designed to prevent. Where a new act deals with the details of a former law and is designed to correct its defects and remedy its deficiencies without changing its general framework, then in order that the act as amended may be readily and fully understood, and the force and effect of changes appreciated, the original act or section as amended must be set out at length and its title referred to; but when a new act is complete in itself, when it does not purport to be amendatory of any previous act and requires no reference to another law to discover its scope and meaning, the mischief to be guarded against is not present and the reason for the rule fails. In such a case, though the new law has the effect of modifying a former law, it is not an amendatory statute within the meaning of the Constitution, and the previous law as modified or amended need not be re-enacted or published at length, nor is it requisite to the validity of the new law that it refer to the title of the old law. `Hence, an act of the Legislature not amendatory in character, but original in form and complete in itself, exhibiting on its face what the law is to be, its purpose and scope, is valid, notwithstanding it may in effect change or modify some other law on the same subject.' * * *"
Judgment affirmed. *Page 219